Case 1:20-cv-00108-WES-PAS Document 35 Filed 10/30/20 Page 1 of 4 PageID #: 18359




                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF RHODE ISLAND


  RELENTLESS, INC., et al.,                     :
                                                :
                  Plaintiffs,                   :
                                                :
                  v.                            :
                                                :
  U.S. DEPARTMENT OF COMMERCE,                  :       Civil Action No. 1:20-cv-00108-WES-PAS
        et al.,                                 :
                                                :
                  Defendants.                   :


       STIPULATION AND PROPOSED ORDER SETTING BRIEFING SCHEDULE

         Counsel for the parties have met and conferred and jointly propose the following to the

  Court for the purpose of scheduling and other matters regarding disposition of this case. The

  parties respectfully request that the Court endorse and adopt the following proposed schedule for

  the briefing of motions by the parties:

         1.       The parties have met and conferred and have resolved any issues related to the

  contents of the administrative record without the need for motion practice. See ECF No. 31.

         2.       The parties propose the following briefing schedule:

                  a.      Plaintiffs will file their motion for summary judgment and supporting

         memorandum by December 4, 2020, and their memorandum will be no more than 40

         pages;

                  b.      Defendants will file their cross-motion for summary judgment/opposition

         to Plaintiffs’ motion for summary judgment and supporting memorandum by January 15,

         2021, and their memorandum will be no more than 45 pages;




                                                    1
Case 1:20-cv-00108-WES-PAS Document 35 Filed 10/30/20 Page 2 of 4 PageID #: 18360




                   c.      Plaintiffs will file their opposition to Defendants’ motion for summary

         judgment/reply memorandum in support of their motion for summary judgment on

         January 29, 2021, and their memorandum will be no more than 30 pages;

                   d.      Defendants will file their reply memorandum on February 12, 2021, and

         their memorandum will be no more than 25 pages.

         3.        In light of the nature of this action, the parties agree that review of Plaintiffs’

  claims is confined to a closed administrative record, filed with the Court as ECF Nos. 21-30 and

  32 on September 11, 2020, and ECF No. 33 on October 27, 2020. Given that the Court’s review

  is of the administrative record, the parties respectfully request that the Court relieve them of the

  obligation to file Statements of Undisputed and Disputed Fact under Local Rule Civ. 56.

         Stipulated and agreed to by the parties, through their respective counsel, this 30th day of

  October, 2020.

   /s/ Kevin J. Holley (with permission)                  JEAN E. WILLIAMS,
   Kevin J. Holley, Esq. #4639                            Deputy Assistant Attorney General
   Holley Law LLC                                         SETH M. BARSKY, Chief
   33 College Hill Road, Ste. 25C                         MEREDITH L. FLAX, Assistant Chief
   Warwick, RI 02886
   Phone: (401) 521-2622                                  /s/ Alison C. Finnegan
   kevin@holleylawllc.com                                 Alison C. Finnegan, Senior Trial Attorney
                                                          (Pennsylvania Bar No. 88519)
   /s/ John J. Vecchione (with permission)                U.S. Department of Justice
   John J. Vecchione (admitted pro hac vice)              Environment & Natural Resources Division
   Kara Rollins (admitted pro hac vice)                   Wildlife & Marine Resources Section
   New Civil Liberties Alliance                           Ben Franklin Station, P.O. Box 7611
   1225 19th Street NW, Ste. 450                          Washington, D.C. 20044-7611
   Washington, DC 20036                                   Tel: (202) 305-0500; Fax: (202) 305-0275
   Phone: (202) 869-5210                                  alison.c.finnegan@usdoj.gov
   john.vecchione@ncla.legal
   kara.rollins@ncla.legal                                /s/ Kristine S. Tardiff
                                                          Kristine S. Tardiff
   Counsel for Plaintiffs                                 (New Hampshire Bar No. 10058)
                                                          U.S. Department of Justice
                                                          Environment & Natural Resources Division
                                                          Natural Resources Section



                                                      2
Case 1:20-cv-00108-WES-PAS Document 35 Filed 10/30/20 Page 3 of 4 PageID #: 18361




                                            53 Pleasant Street, 4th Floor
                                            Concord, NH 03301
                                            Tel: (603) 230-2583; Fax (603) 225-1577
                                            kristine.tardiff@usdoj.gov

                                            Attorneys for Defendants




  SO ORDERED:


                                              Dated:                             , 2020
  Honorable William E. Smith
  United States District Judge




                                        3
Case 1:20-cv-00108-WES-PAS Document 35 Filed 10/30/20 Page 4 of 4 PageID #: 18362




                                  CERTIFICATE OF SERVICE

         I hereby certify that on October 30, 2020, I electronically filed the foregoing with the

  Clerk of Court using the CM/ECF system, which will send electronic notification of such filing

  to all counsel of record.

                                                          /s/ Alison C. Finnegan




                                                  1
